         Case 1:18-cv-01138-JB-JFR Document 23 Filed 07/15/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


     NORTHERN NEW MEXICO STOCKMAN’S
     ASSOCIATION and OTERO COUNTY
     CATTLEMAN’S ASSOCIATION,
                                                          Civil Action
                       Petitioners and Plaintiffs,        Case No. 1:18-cv-01138-SCY-JHR
             v.
                                                          RESPONSE IN NON-OPPOSITION
     UNITED STATES FISH AND WILDLIFE                       TO MOTION TO INTERVENE
     SERVICE and GREG SHEEHAN, Principal                        [DOCUMENT 15]
     Deputy Director & Acting Director of the United
     States Fish and Wildlife Service, in his official
     capacity,

                       Respondents and Defendants,

     and

     CENTER FOR BIOLOGICAL DIVERSITY and
     WILDEARTH GUARDIANS,

                       Proposed Respondents and
                       Defendant-Intervenors.



        As stated in the pending motion to intervene, Petitioners and Plaintiffs Northern

New Mexico Stockman’s Association and Otero County Cattleman’s Association (Stockman’s

Associations) do not object to the motion to intervene as long as the parties can agree to a

reasonable modification of the already-issued scheduling order to account for the Stockman’s

Associations’ need to respond to Conservation Groups’ brief. The Stockman’s Associations and

the Conservation Groups have agreed to a proposed modification of the scheduling order that will

not prejudice any party. Federal Defendants take no position on the pending motion to intervene


                                                     1
Pls.’ Response in Non-Opp. to Mot. to Intervene
1:18-cv-01138-SCY-JHR
         Case 1:18-cv-01138-JB-JFR Document 23 Filed 07/15/19 Page 2 of 3




but, if this Court grants intervention, Federal Defendants agree with the proposed modification to

the scheduling order.

        The proposed modifications are:

        1. On or before August 8, 2019, Petitioners shall file their Opening Brief in support of

        their Petition for Review.

        2. On or before September 9, 2019, Respondents shall file their Response Brief.

        3. On or before September 16, 2019, Intervenors shall file their Response Brief.

        4. On or before October 7, 2019, Petitioners shall file their combined Reply Brief. The

        page limit for the combined Reply shall be enlarged by four pages for a total of 16 pages.

        Petitioners respectfully request that, should this Court grant the motion to intervene, it

make the proposed modifications to the scheduling order.

        DATED: July 15, 2019.

                                                         Respectfully submitted,


 s/ A. Blair Dunn                                        s/ Jeffrey W. McCoy
 A. BLAIR DUNN                                           ANTHONY L. FRANÇOIS
 Western Agriculture, Resource and Business              DAMIEN M. SCHIFF*
 Advocates, LLP                                          JEFFREY W. McCOY*
 400 Gold Ave. SW, Suite 1000                            Pacific Legal Foundation
 Albuquerque, New Mexico 87102                           930 G Street
 Telephone: (505) 750-3060                               Sacramento, California 95814
 Email: abdunn@ablairdunn-esq.com                        Telephone: (916) 419-7111
                                                         Email: tfrancois@pacificlegal.org
                                                         Email: dschiff@pacificlegal.org
                                                         Email: jmccoy@pacificlegal.org

                                                         *Pro Hac Vice

                                  Attorneys for Petitioners and Plaintiffs


                                                     2
Pls.’ Response in Non-Opp. to Mot. to Intervene
1:18-cv-01138-SCY-JHR
         Case 1:18-cv-01138-JB-JFR Document 23 Filed 07/15/19 Page 3 of 3




                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which caused the following parties or counsel

to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

        Devon Lea Flanagan
        devon.flanagan@usdoj.gov

        Manuel Lucero
        manny.lucero@usdoj.gov

        Samantha M. Ruscavage-Barz
        sruscavagebarz@wildearthguardians.org

        John Buse
        jbuse@biologicaldiversity.org

        Ryan Shannon
        rshannon@biologicaldiversity.org


                                                      s/ Jeffrey W. McCoy
                                                      JEFFREY W. McCOY




                                                  3
Pls.’ Response in Non-Opp. to Mot. to Intervene
1:18-cv-01138-SCY-JHR
